               Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


 DINAH NISSEN,                                                COMPLAINT
                                   Plaintiff,
 vs.
                                                              JANUARY 19, 2021
 CIGNA HEALTH AND LIFE INSURANCE
 COMPANY,

                                   Defendant.




          Plaintiff, Dinah Nissen, by her undersigned attorneys, alleges the following based upon her

knowledge as set forth herein and upon information and belief. Further additional evidence

supporting the claims set forth herein can be obtained after a reasonable opportunity for discovery.

                                          INTRODUCTION

          1.       Plaintiff, who received health benefits through a group health plan issued and

administered by Cigna Health and Life Insurance Company (“Cigna”) (the “Plan”), alleges

violations of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001

et seq.

                                           JURISDICTION

          2.       This court has subject matter jurisdiction over this action pursuant to (a) 28 U.S.C.

§ 1331, which provides for federal jurisdiction over civil actions arising under the laws of the

United States, including ERISA; and (b) 29 U.S.C. § 1132(e)(1) providing for federal jurisdiction

of actions brought under Title I of ERISA. Further, declaratory and injunctive relief are authorized

by 28 U.S.C. §§ 2201 and 2202 and Rules 58 and 65 of the Federal Rules of Civil Procedure.

          3.       ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2) provides for nationwide service of

process. Upon information and belief, Defendant is a resident of the United States and subject to
             Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 2 of 14




service in the United States, and this Court therefore has personal jurisdiction over it. This Court

also has personal jurisdiction over Defendant pursuant to Fed. R. Civ. P. 4(k)(1)(A) because it

would be subject to the jurisdiction of a court of general jurisdiction in Connecticut. Defendant

also resides or may be found in this District or has consented to jurisdiction in this District. In any

event, this Court has personal jurisdiction over Defendant because a substantial portion of the

wrongdoing alleged in this Complaint took place in the State of Connecticut; Defendant is

authorized to do business in the State of Connecticut; Defendant conducts business in the State of

Connecticut and this District; Defendant has principal executive offices in the State of Connecticut

and this District; Defendant advertises and promotes its services in the State of Connecticut and

this District; Defendant has sufficient minimum contacts with the State of Connecticut; Defendant

administers health plans from the State of Connecticut; and/or Defendant otherwise intentionally

avails itself of the markets in the State of Connecticut through the marketing and sale of insurance

and related products and services in this State so as to render the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because a substantial

part of the events giving rise to the claims herein occurred within this District and/or Defendant

resides in this district. Venue is also proper in this District pursuant to ERISA § 502(e)(2), 29

U.S.C. § 1132(e)(2), because the Defendant resides or may be found in this District and some or

all of the fiduciary breaches or other violations for which relief is sought occurred in or originated

in this District. Venue is also proper in this District pursuant to 18 U.S.C. § 1965, because

Defendant resides, is found, has an agent, or transacts its affairs in this District.

                                             PARTIES

        5.       Plaintiff Nissen is a citizen and resident of New York who received coverage under

a group health plan sponsored by Greater Than One, Inc. using a governing form plan document
                                                 -2-
              Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 3 of 14




provided by Cigna (the ”Plan”). This Plan is a welfare benefit plan, as that term is defined in 29

U.S.C. § 1002(1)(A), subject to ERISA. This Plan at all relevant times has been administered by

Cigna.

         6.       Defendant Cigna, incorporated in Connecticut, is a wholly-owned subsidiary of

Cigna Corporation with its principal place of business in Bloomfield, Connecticut.1 Cigna health

insurance policies. Cigna also administers health benefits for health insurance policies it sells and

health plans it administers.

                               SUBSTANTIVE ALLEGATIONS

         7.       Health plans are paid for by a premium for a defined period or through employer

plans that either provide benefits by purchasing group insurance policies or are self-funded but

administered by health insurance companies and their affiliates.2 Premiums and contributions to

coverage in all types of plans can be paid by individual plan participants or beneficiaries,

employees, unions, employers or other institutions.




1
  Cigna Corporation is a global health services organization. In 2015, it reported revenue in excess
of $37.9 billion, and the company is currently ranked 79th on the Fortune 500. Cigna operates
through three segments: (1) Global Health Care, which is comprised of the Commercial operating
segment, which encompasses both the U.S. commercial and certain international health care
businesses serving employers and her employees, and other groups, and the Individuals and
Government operating segment, which offers Medicare Advantage and Medicare Part D plans to
seniors and Medicaid plans; (2) Global Supplemental Benefits, which offers supplemental health,
life and accident insurance products in selected international markets and in the U.S.; and (3)
Group Disability and Life, which provides group long-term and short-term disability, group life,
accident and specialty insurance products and related services.

2
  According to Cigna, over 85% of its market is in ERISA-covered health plans, while 5% is in the
individual market and government-related plans like Medicare. Approximately 83% of Cigna’s
customers are in “administrative services only” arrangements where Cigna and its affiliates
manage and administer self-funded plans, while approximately 17% of plans are insured through
Cigna policies. Whatever the plan structure, Cigna and its affiliates contract with managers to
access her networks of providers/vendors.
                                                -3-
            Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 4 of 14




       8.       Consumers purchase health insurance and enroll in employer-sponsored health

plans to protect them from unexpected high medical costs.

       9.       Plaintiff’s Plan provided for “Emergency and Urgent Care Services*EHB”

(emphasis in the original). These services included “Outpatient Professional Services” at an

“Outpatient Facility.”

       10.      According to the Plan, “Emergency Services” means services “with respect to an

emergency medical condition.”

       11.      According to the Plan, an “Emergency Medical Condition” includes “serious

disfigurement.”

       12.      On or about Sunday May 17, 2020 at 1:30pm, Plaintiff was badly bitten on her right

cheek in Sagaponack, New York by a rescue dog that had been picked up from an animal shelter

that day.

       13.      Following the bite, Plaintiff went straight to the closest urgent care location at

Northwell Urgent Care in Bridgehampton, New York. The Northwell doctor who examined the

wound told Plaintiff that she would need to have the wound stitched up by a plastic surgeon as a

matter of urgency.

       14.      The Northwell doctor told Plaintiff that there were two plastic surgeons in the area

and that he would check to see which one was on call in the emergency room at the closest hospital,

Stony Brook Southampton Hospital in Southampton, New York. Plaintiff was put in touch with

Dr. John Anton and told that he was on call at Stony Brook Southampton Hospital that afternoon.

       15.      Dr. Anton contacted Plaintiff and told her that she should come to his office, rather

than the hospital, given the number of COVID patients at the hospital. Plaintiff went from




                                                -4-
         Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 5 of 14




Northwell Urgent Care in Bridgehampton straight to Dr. Anton’s office, which is located within a

quarter mile of the Stony Brook Southampton Hospital.

       16.     After filling out a number of forms, including credit card details, Plaintiff spent two

hours at Dr. Anton’s office on Sunday May 17, 2020 and received four layers of stitches to deal

with the wounds caused by the dog bite.

       17.     As Plaintiff left Dr. Anton’s office, she received a text that her credit card had been

charged $9,200.

       18.     On June 16, 2020 Plaintiff received an invoice from Dr. Anton’s billing provider,

Ms. Annette Charnow, for $10,300 (showing $9,200 paid). The invoice indicated that the

procedure conducted on May 17, 2020 had been an emergency procedure.

       19.     On June 26, 2020 Plaintiff called Cigna and was told by the Cigna representative

that she spoke to that Cigna would cover the costs of an emergency procedure (subject to any

applicable deductions/co-insurance etc.)

       20.     On June 28, 2020 Plaintiff submitted a claim to Cigna for the May 17, 2020

emergency procedure, providing background information and making it clear that the treatment

she had received had been provided on an emergency basis.

       21.     On July 13, 2020 Cigna rejected Plaintiff’s claim on grounds that Dr. Anton was a

non-network provider and the codes on his invoice did not indicate an emergency.

       22.     On July 20, 2020 Plaintiff emailed Dr. Anton’s billing provider, Ms. Chernow, to

explain that Cigna had rejected her claim due to the absence of emergency codes on the letter. Ms.

Chernow responded by email that same day (elipses do not indicate missing text):

         “There is not a code for emergency… place of service code 23 states you were seen in an
emergency room. We cannot [bill] that place of service code because you were seen in the office.
Place of service code 11. You must appeal and state that you had no choice but to go to a local
plastic surgeon instead of the ER due to Covid 19…”

                                                -5-
         Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 6 of 14




       23.     On July 20, 2020 Ms. Chernow emailed Plaintiff a letter addressed “To Whom It

May Concern”, confirming that Dr. Anton had been the doctor on call at the hospital on May 17

and explaining the background to his seeing Plaintiff at his office rather than the hospital due to

COVID cases at the hospital. The letter stated:

               To Whom It May Concern:

               Patient Dinah Nissen DOB 3-23-1959 was bitten by a dog on her face on 5-17-
       2020.

             Ms. Nissen [was] told by the local Urgent care to call the local emergency room at
       Southampton Hospital. The Emergency room directed her to the on-call Plastic Surgeon
       Dr John Anton. Dr Anton told Ms. Nissen that due the emergency room still treating
       Covid19 patients, that he would see and treat her in his private office.

             Please be aware, that the Southampton area of Eastern Long Island does not have
       many plastic surgeons and the only hospital in town, Southampton Hospital. The
       Emergency room has been inundated with Covid-19 patients since March.

              Please review and reconsider your member claim for reimbursement. Your member
       needed immediate care at the time of her injury. There was no other Plastic Surgeon
       available at the time to see her. Please make an exception, due to the Pandemic in New
       York.

              Dr. John Anton does not participate with any insurance plans. Payment for his
       services were due at the time of service. This is our standard billing practice.



       24.     On August 1, 2020 Plaintiff appealed Cigna’s decision to deny coverage, again

clearly explaining that the treatment had been provided on an emergency basis and including a

copy of the letter dated July 20, 2020 from Ms Chernow.

       25.     On August 24, 2020 Cigna rejected Plaintiff’s appeal on grounds that Dr. Anton

was out of network. The decision made no mention of Plaintiff’s claim that the treatment had been

provided on an emergency basis.




                                               -6-
          Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 7 of 14




        26.      On October 8, 2020 Plaintiff submitted a second appeal restressing that this was a

claim for emergency services and pointing out that the first appeal decision had completely ignored

that issue.

        27.      On October 22, 2020 Cigna denied the second appeal, again ignoring the issue

about emergency service:

       “We have denied your claim because you did not receive services from a participating
provider in your network and you do not have Out-of-Network benefits.”

        28.      Under the Plan, Defendant had a fiduciary duty to apply the Plan terms set forth

above in administering Plaintiff’s benefits. Cigna’s form Plans provide:




        29.      Defendant did not adjudicate Plaintiff’s claim in accordance with Defendant’s

duties under the Plan to provide coverage for EHB. Instead, it simply ignored the fact that the

claim was for EHB.

              Defendant failed to establish or maintain reasonable claim procedures

        30.      Upon information and belief, Defendant established and maintained, on a system-

wide basis, benefit-claim procedures that are unreasonable and designed to inhibit and hinder

Plaintiff and other covered members from receiving benefits.




                                                -7-
          Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 8 of 14




        31.    A “claim for benefits” is defined specifically in DOL Regulations as a “request for

a plan benefit” “in accordance with a plan’s reasonable procedures for filing benefit claims.” 29

C.F.R. § 2560-503-1 (e).

        32.    Every Plan must “establish and maintain reasonable procedures governing the filing

of benefit claims, notification of benefit determinations, and appeal of adverse benefit

determinations.” 29 C.F.R. § 2560-503-1 (b). In particular with respect to notification of benefit

determinations, the Regulation requires, among other things, that the notice include (1) the specific

reason for a denial of benefits, (2) a reference to the plan provisions on which the determination

was based, (3) a description of the review procedures, and (4) the rules relied upon in making the

determination. 29 C.F.R. § 2560-503-1 (g).

        33.    Defendant violated 29 C.F.R. § 2560-503-1 (g) in notifying Plaintiff of Cigna’s

response to Plaintiff’ claims for benefits, Cigna ignored the claim for EHB and never told Plaintiff

the reasons for the denial. Accordingly, Cigna’s “notification” does not meet the requirements of

29 C.F.R. § 2560-503-1 (g). Therefore, Cigna failed to establish and maintain reasonable claims

procedures for adjudicating Plaintiff’s claim.

        34.    Because Cigna failed to establish and maintain reasonable claim procedures

through two of Plaintiff’s appeals, upon information and belief, Cigna has failed to establish and

maintain reasonable claim procedures in violation of its Plan mandated discretionary duties on a

nation-wide basis.

                            Defendant Is a Fiduciary and Party In Interest

        35.    Plaintiff is a member of an employee welfare benefit plan as that term is defined in

29 U.S.C. § 1002(1)(A), insured or administered by Defendant to provide members with medical

care.


                                                 -8-
          Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 9 of 14




       36.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       37.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A). This is a functional test. Neither “named fiduciary” status nor formal delegation is

required for a finding of fiduciary status, and contractual agreements cannot override finding

fiduciary status when the statutory test is met.

       38.     In addition, a fiduciary that appoints another person to fulfill all or part of its duties,

by formal or informal hiring, subcontracting, or delegation, assumes the duty to monitor that

appointee to protect the interests of the ERISA Plans and their participants. The power to appoint,

retain, and remove plan fiduciaries or service providers confers fiduciary status upon the person

holding such power. An appointing fiduciary must take prudent and reasonable action to determine

whether the appointees are fulfilling her own separate fiduciary obligations.

       39.     Defendant is a fiduciary in that it exercised discretionary authority or control

respecting the following plan management activities, ERISA § 3(21)(A)(i), 29 U.S.C. §

1002(21)(A)(i), and in that it had discretionary authority or discretionary responsibility in the


                                                   -9-
         Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 10 of 14




administration of the Plaintiff’s Plan, ERISA § 3(21)(A)(iii), 29 U.S.C. § 1002(21)(A)(iii),

because, by way of example, it did and/or could do one or more of the following:

               (a)     exercise discretionary authority pursuant to the Plan as alleged above;

               (b)     dictate the amount paid to providers for healthcare;

               (c)     charge and/or dictate the amount charged patients for healthcare;

               (d)     charge patients more for healthcare than they should have been charged

                       pursuant to the terms of the Plan;

               (e)     manage the provision of healthcare, including processing and paying for

                       claims, services and equipment;

               (f)     improperly trade off the interests of members for the benefit of itself or its

                       affiliates; and

               (g)     dictate and negotiate whether a type of healthcare was covered.

       40.     Moreover, the Plan expressly granted Cigna broad discretionary authority under the

Plan, including the authority to determine benefit payments.

                                    Defendant’s ERISA Duties

       41.     The Statutory Requirements: ERISA imposes strict fiduciary duties upon plan

fiduciaries. ERISA § 404(a), 29 U.S.C. § 1104(a), states, in relevant part, that:

       [A] fiduciary shall discharge his duties with respect to a plan solely in the interest
       of the participants and beneficiaries and . . . for the exclusive purpose of providing
       benefit to participants and her beneficiaries; and defraying reasonable expenses of
       administering the plan; with the care, skill, prudence, and diligence under the
       circumstances then prevailing that a prudent man acting in a like capacity and
       familiar with such matters would use in the conduct of an enterprise of like
       character and with like aims; . . . in accordance with the documents and instruments
       governing the plan insofar as such documents and instruments are consistent with
       the provisions of this title and Title IV.

       42.     The Duty of Loyalty. ERISA imposes on a plan fiduciary the duty of loyalty—that

is, the duty to “discharge his duties with respect to a plan solely in the interest of the participants
                                                - 10 -
          Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 11 of 14




and beneficiaries and . . . for the exclusive purpose of . . . providing benefits to participants and

her beneficiaries . . . .” The duty of loyalty entails a duty to avoid conflicts of interest and to resolve

them promptly when they occur. A fiduciary must always administer a plan with an “eye single”

to the interests of the participants and beneficiaries, regardless of the interests of the fiduciaries

themselves or the plan sponsor.

         43.    The Duty of Prudence. Section 404(a)(1)(B) also imposes on a plan fiduciary the

duty of prudence—that is, the duty “to discharge his duties with respect to a plan solely in the

interest of the participants and beneficiaries and . . . with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent man, acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with like aims.

. . .”

         44.    The Duty to Inform. The duties of loyalty and prudence include the duty to

disclose and inform. These duties entail: (a) a negative duty not to misinform; (b) an affirmative

duty to inform when the fiduciary knows or should know that silence might be harmful; and (c) a

duty to convey complete and accurate information material to the circumstances of participants

and beneficiaries.

         45.    Rights of Action Under the Plans, for Fiduciary Breach, Prohibited

Transactions, and Related Claims. ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), provides

that a participant or beneficiary may bring an action to recover benefits, enforce rights under the

terms of the plan or to clarify his rights to future benefits under the terms of the plan. Further,

ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes individual participants and fiduciaries to

bring suit “(A) to enjoin any act or practice which violates any provision of this subchapter or the




                                                  - 11 -
         Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 12 of 14




terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations

or (ii) to enforce any provisions of this subchapter or the terms of the plan.”

                                             COUNT I

                        ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B)


        46.     Plaintiff incorporates by reference each and every allegation above as if set forth

fully herein.

        47.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) provides that a participant or

beneficiary may bring an action to recover benefits due under the terms of a plan, enforce rights

under the terms of the plan or to clarify rights to future benefits under the terms of the plan.

        48.     As set forth above, Plaintiff has been denied her benefits under the Plan and is

entitled to enforce her rights under the terms of the Plan.

        49.     Plaintiff has been damaged in the amount of the benefit denied.

        50.     Plaintiff is entitled to recover benefits, enforce her rights under the terms of the

plans and seek clarification of her future rights and is entitled to an order providing, among other

things, for payment of all amounts due in accordance with her rights under the Plan.

                                            COUNT II

                   ERISA § 502(a)(2) and (3), 29 U.S.C. § 1132(a)(2) and (3)
                      for Violations of ERISA § 404, 29 U.S.C. § 1104


        51.     Plaintiff incorporates by reference each and every allegation above as if set forth

fully herein.

        52.     ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides that a fiduciary shall

discharge its duties with respect to a plan solely in the interest of the participants and beneficiaries

and for the exclusive purpose of providing benefits to participants and beneficiaries and defraying


                                                - 12 -
         Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 13 of 14




reasonable expenses of administering the plan, and with the care, skill, prudence and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with like aims.

        53.     Defendant breached its fiduciary duties by failing to follow the claim procedures

set forth in the Plans and failing to establish and maintain reasonable claim procedures.

        54.     Plaintiff has been damaged and suffered losses in the amount of the amount she

paid for medical services.

        55.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action: “(A) to enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        56.     Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), the Court should order

equitable relief to Plaintiff, including but not limited to:

                (a)     an accounting;

                (b)     a surcharge;

                (c)     readjudication of her claim;

                (d)     correction of the transaction;

                (e)     disgorgement of profits;

                (f)     an equitable lien;

                (g)     a constructive trust;

                (h)     restitution;

                (i)     full disclosure of the foregoing acts and practices;

                (j)     an injunction against further violations; and/or


                                                 - 13 -
       Case 3:21-cv-00082-JAM Document 1 Filed 01/19/21 Page 14 of 14




            (k)    any other remedy the Court deems proper.

                               PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for relief as follows:

            A.     Finding that Defendant is a fiduciary as defined by ERISA;

            B.     Finding that Defendant violated its fiduciary duties of loyalty and prudence

     and awarding Plaintiff such relief as the Court deems proper;

            C.     Finding that Defendant denied Plaintiff her benefits and her rights under the

     Plan and awarding such relief as the Court deems proper;

            D.     Finding that Plaintiff is entitled to clarification of her rights under the Plan

     and awarding such relief as the Court deems proper;

            E.     Awarding     Plaintiff   damages,       surcharge,   and/or   other   monetary

     compensation as deemed appropriate by the Court;

            F.     Awarding Plaintiff’ counsel attorneys’ fees, litigation expenses, expert

     witness fees and other costs pursuant to ERISA § 502(g)(1), 29 U.S.C. 1132(g)(1); and

            G.     Awarding such other and further relief as may be just and proper, including

     pre-judgment and post-judgment interest on the above amounts.

                                                     Respectfully submitted,

Dated: January 19, 2021                                /s/ Robert A. Izard
                                                     Robert A. Izard (ct01601)
                                                     Craig A. Raabe (ct04116)
                                                     Christopher M. Barrett (ct30151)
                                                     IZARD, KINDALL & RAABE, LLP
                                                     29 South Main Street, Suite 305
                                                     West Hartford, CT 06107
                                                     Telephone: 860-493-6292
                                                     Facsimile: 860-493-6290
                                                     rizard@ikrlaw.com
                                                     craabe@ikrlaw.com
                                                     cbarrett@ikrlaw.com

                                            - 14 -
